Title: To George Washington from John Paul Jones, 7 May 1781
From: Jones, John Paul
To: Washington, George


                        
                            Sir
                            Philadelphia May 7th 1781.
                        
                        As I understand it has been insinuated to your Excellency that I have been to blame for the detention in
                            France of the military Stores and Clothing for the American Armies under your Command; I beg leave to refer you to Mr
                            Duane, who carries with him a copy of my Examination for your Perusal. My conduct from the first has been strictly
                            examined, and meets with the Unanimous approbation and Thanks of the United States in Congress assembled. Since my
                            examination I have at the request of some particular Friends written a concise narrative of my proceedings since the
                            beginning of the War. Mr Duane has expressed a desire to take with him a Copy of that narrative for your satisfaction.
                            There is not sufficient Time to make out a Copy before Mr Duane leaves this City; but if it will afford you any
                            gratification, I will forward you a copy with great pleasure. Our Navy has been badly conducted: It has ever been without
                            a Head; and is now almost entirely lost, though its Operations have done little for the cause and less
                            for the flag. I have pointed out many desirable operations that promised Success and would have taught the
                            barbarous Britons Humanity; but my Voice has been as a cry in the Desert. The importance & necessity of a Marine
                            establishment does not appear sufficiently impressed on the Minds of our Legislature In this moment,
                            Unemployed in actual Service, I should be happy if supported by your influence, I could be instrumental
                            to put the Naval force that remains on a more useful and  honorable footing; so as soon to employ
                            it to distract & distress the Enemy. With the most ardent desire to merit your esteem and approbation, to imitate
                            your Virtues, and to catch from your example the Wise
                            Enthusiasm that marks the character of the true Hero, I am, Your Excellencies most respectful and most
                            Obedient Servant
                        
                            The Chevr Paul-Jones

                        
                     Enclosure
                                                
                            
                                Admiralty Office Feby 20th 1781.
                            
                            Captain John Paul Jones is hereby required to answer the following Questions in Writing as soon as
                                possible and to produce the original Orders with regard to such of them as relate to Orders.
                            1st When did you sail from Portsmouth in the State of New Hampshire with the Ship Ranger and under what
                                orders?
                            2d What Prizes did you take while you commanded the Ranger, where were they sent, and did they all arrive
                                in Port?
                            3d Who were the continental Agents for whom in the responsive Places of Sale, and by whom were those
                                Agents appointed, and what were the net proceeds of each Prize?
                            4th What became of the Prisoners taken in those Prizes, and were all or any of them exchanged for American
                                Seaman?
                            5th When and by whose Orders did you leave the Ranger?
                            6th When and by whose Orders did you take command of the Bon Homme Richard?
                            7th Whose Property was she considered to be when you first took charge of her, and at whose Risques was
                                she when you put to Sea?
                            8th What Commission did you act under when you took the Command of the Bon Homme Richard & put to
                                Sea with her?
                            9th What was the original Object of the Expedition of the Squadron which you commanded? and from whom did
                                you receive Orders and Instructions for the Expedition?
                            10th By whose Orders was the Alliance put under your Orders when you took command of the Bon Homme
                                Richard?
                            11th Was not the first Object of the Expedition changed?
                            12th If it was, what was the second & last object?
                            13th Was the Expence of the Armament on the change of the first Object understood to be at the Expence of
                                his most Christian Majesty? And if so was the Alliance at the Expence of the Crown of France, until she sailed for
                                these States?
                            14th What share, if any was the Alliance to have of any Prizes which might be taken?
                            15th By what Ordinance were the American Officers to receive their Part of the Prizes?
                            16th What Number of Prizes were taken by you during the Cruize or Expedition with the said Squadron?
                            17th Where were the Prizes taken sent to & sold?
                            18th Who were the Agents for the United States, American Officers and Sailors, for their parts of the
                                Prizes taken, and by whom were they appointed?
                            19th What were the net proceeds of the Prizes taken by the Squadron?
                            20th Have the American Officers and Crew, or any of them received their Prize Money for the Prizes taken
                                by that Squadron or any part thereof? 
                            21st If not, what has prevented the Payment? By whose Means is it detained? 
                            22d Have the united States derived any Benefit from the Prisoners taken in the Course of the said
                                Expedition? 
                            23d Had you the command of the Serapis?
                            24th How and by whose Orders was you dispossessed of the command of the Serapis?
                            25th By what Authority did you give the Command of the Alliance to Lieutenant Diggs?
                            26th When you quitted the Serapis by whose Order or by what Authority did you take the Command of the
                                Alliance?
                            27th When did the Alliance leave the Toxel?
                            28th When did she arrive in Spain, and when in L’Orient?
                            29th What Repairs did the Alliance require at L’Orient and when was she ready for the Sea? What was the
                                amount of those disbursements? What Arms, Ammunition & Clothing, or other Articles on public Account were
                                taken on board the Alliance while you commanded her? And could she have taken in more Stores consistant with her
                                Safety?
                            30th What prevented your Sailing with the Alliance when you last commanded her, from the Time she was
                                refitted and ready to put to Sea, to the Time Captn Landais retook possession of her?
                            31st When did Admiral De Ternay Sail from France for America?
                            32d Were any Vessels taken up before his Sailing to bring over the Clothing and military Stores of the
                                united States to America?
                            33d Was Money furnished by the Crown of France to the Minister plenipotentiary of these States to enable
                                him to procure the Clothing and Military Stores? If so whom did he employ on that Business? If not, how was the
                                Clothing and military Stores procured; by whom and to whom was committed the Charge of shipping the same to America?
                            34th Why was not the Security of Admiral De Ternay’s Convoy embraced for the Alliance? 35th When did Captain Landais repossess himself of the Alliance? What induced him to sail contrary to the
                                Orders of Dr Franklin? What passengers did he take on Board? What private Property? And did the Passengers by their
                                Solicitations influence his so Sailing from France?
                            36th What was the Conditions and Quality of the Brig: Luke, said to have sailed with Clothing belonging
                                to the United States? To whom did she belong? and had she any private Property on Board?
                            37th When did you take the Command of the Ariol? Whose property is she?
                            38th What was the Object of your taking the Command of her?
                            39th Under what Commission do you command her?
                            40th When did you put to Sea with her the first Time?
                            41st What Articles had she then on Board of any kind for the united States?
                            42d Did you give Notice of the time you were to sail to the Captain’s or Agents of any Vessels who had
                                charge of public Stores of any kind?
                            43d When did you put to sea with the Ariol the second Time?
                            44 What Articles had you then on board for the united States?
                            45th Did you notify the American Agents or persons who had charge of Clothing and military Stores
                                belonging to these States when you proposed to Sail the second Time? Did you make this known to the Person or Persons
                                who had the Direction of the Brig: Luke, and when did she last Sail from France?
                            46th Did any private Properly come in the Ariel?
                            47th Are the Officers & Crew of the Ariel at the Expence of the United States? If they are, for
                                how long time are they engaged in their Service? 

                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Philadelphia March 13. 1781.
                            
                            I have the honor to give the following answers to the questions proposed to me by the board of Admiralty
                                Feby 20th and March 1st 1781.
                            Answer 1st I sailed from Portsmouth in New Hampshire by the first day of November 1777 by order of the
                                Marine Committee dated Septr 6th 1777. Having on board the dispatches respecting the victory of Saratoga, and being
                                bound for France to take command of a large ship then building for America at Amsterdam, agreeable to orders from the
                                secret Committee dated May 9th to the Commissioners at Paris.
                            2. I took two brigantines on the passage laden with fruit, wine &c. bound from Malaga for London.
                                I ordered the prize masters to deliver them to the continental Agents Mr Thomas Morris and Mr William Lee in France in
                                Conformity to the orders I had formerly received from the committee of Congress—One of these prizes arrived at
                                Bourdeaux the other at Nantes. Being at Nantes myself I proposed to send the one arrived there to America finding she
                                would fetch very little in France, but this Mr Morris would not agree to. I believe Mr Dunlap had his authority either
                                from the Agents or the Commissioners. He had no appointment from me. He accounted at last for the captors part of the
                                sale to Mr Williams, who paid them before the Ranger left France for America; and I supposed he accounted for the
                                continental part to the Commissioners. The commissioners sent for me to Paris to consult on future operations
                                respecting the ship of War, Indien built for America at Amsterdam and proposed tobe put under my
                                command; but after I had remained at Paris three weeks the commissioners informed me they had assigned over the
                                property of that ship to the King of France whose property she still seems to be. As nothing had been hitherto done
                                for the relief of the unfortunate Americans confined in English dungeons, I determined if possible to effect their
                                exchange, and to put an end to the cruel burnings of our enemies on this Continent. The Commissioners were not in my
                                secret, as appears by the unrestraining papers I then received from them dated Paris Jany 15, 16, 17 & 18th 1778. I
                                returned to Nantes & sent the Commissioners the scheme that was afterwards adopted for Count De Estaings
                                Expedition. I also demanded & obtained a salute from the flag of France both at Quiberon and at Brest before
                                 the treaty of Alliance was announced. I sailed from Brest in the Ranger into the Irish Channel, made a descent at
                                White haven with 30 men only, surprised and took two strong forts with 30 peices of cannon and set fire to the shipping
                                where they lay 300 or upwards in the dry Pier. That both the shipping and town, containing from 40 a 50 thousand
                                inhabitants, was not burnt to ashes was owing to the backwardness of some persons under my
                                command. I landed the day afterwards in Scotland in order to take some nobleman prisoner as an hostage for the good
                                treatment and exchange of our countrymen in England. The Earl of Selkirk lived near the shore and it was my intention
                                to take him, but he being from home, I was obliged to give way to the murmurs of my party and suffer them to bring away
                                the family plate. I have since purchased it and restored it to the fair owner. We took the sloop of war Drake of 20
                                Guns and an hundred & seventy five men sent in pursuit of the Ranger. I had but an hundred and twenty three men
                                and 18 Guns in the Ranger. We took also five other prizes, sunk three of them and arrived with Drake the other two and
                                200 prisoners at Brest the 7th May 1778 having been absent only 28 Days.
                            3. I am unable to say with certainty by whom the then Agents were appointed. Mr Morris was dead and Mr
                                Sweighauser informed me by Letter that Mr Williams had nothing to do with public Affairs, & that Mr William
                                Lee before he went to Germany had appointed him (Mr Sweighauser) as his Deputy Agent &c. his conduct was not
                                satisfactory to me, because his inquiry was only respecting the prizes. Because he left me for a month to cure my
                                wounded, to feed my people, to guard my prisoners and to refit the Ranger on my own credit. Because my prizes were
                                actually attached afterwards for provisions that had been furnished to the Ranger by Monsr Bersole before that ship
                                failed on the expedition from Brest. Because he sold my prizes at last without my proper Authority and without giving
                                the public proper notice of that sale. And because I believe he has not yet accounted to the crew of the Ranger for
                                their share in the prizes that were I understand while in his hands shamefully plundered and at last given away rather
                                than sold. The second year after those transactions were ended, I authorized Mr Williams to receive from Mr
                                Sweighauser what he pleased to allow as my share in these prizes, and Mr Williams gave me credit in his account in
                                part of the monies I had been obliged to borrow from my private friends. I do not remember the amount of what Mr
                                Williams received; nor do I find the account among my papers that have been several times broke open. Perhaps Mr
                                Sweighauser had Mr William Lee’s appointment confirmed by the commissioners, for his Deputy assumed the Agency at
                                L’Orient immediately on the revolt of the Alliance—and went to a considerable expence which he has since repented as I
                                understand, his bills having been refused by Mr Franklin.
                            4. The prisoners were guarded in board one of my prizes by French soldiers and none escaped from the month
                                of May until the middle of September. This guard cost America nothing. I obtained it on my own credit and the soldiers
                                were men fed at the Kings expence. Many of them escaped afterwards while they remained under the care of Mr
                                Sweighauser & the remainder were at last exchanged for American seamen.
                            5. I left the Ranger in the beginning of June 1778 on an invitation from the Court of France communicated
                                to me by his Excellency B. Franklin Esqr. (which was afterwards approved of by the Commissioners) in order as it then
                                appeared to command the ship built for America at Amsterdam that had been assigned over to the King by the
                                Commissioners—That ship to be as I understood presented to America & supported under our flag by the King.
                            6. I took command of the B. Homme Richard the 4th February 1779 agreeable to a letter of that date
                                addressed to me by his Excy M. De Sartine.
                            7. The Bon Homme Richard was the property of the King, and all the squadron I commanded was at the expence
                                of the crown of France. This is clear from a letter I received from his Excelly B. Franklin Esqr. dated the 12th
                                August 1780 &c.
                            8. I have never born nor acted under any other commission than that of the Congress of America.
                            9. The squadron I commanded was at the first left entirely at my direction as well as the French troops
                                that government proposed to embark—I had a variety of objects in view and should have endeavoured to execute some of
                                the projects I had lain before the Minister of the Marine. But when the Marquis de la Fayette arrived in France, the
                                court again sent for me express to L’Oriet. It was determined the Marquis should command the troops, the Alliance was
                                made part of the squadron and I received orders for an expedition from his Excellency B. Franklin Esqr.
                            10th The Alliance was put under my orders by his Excellency B. Franklin Esquire.
                            11. The squadron being at first committed to my descretion I had as I have already said a variety of
                                objects, but no person was in my secret—I hope it is not doubted it was my intention to distress the enemy &
                                promote to the utmost of my ability the mutual interests of France and America and it is not improbable I might have
                                appeared seasonably on the coast.
                            12. I have already said I had a variety of objects in view. This will best appear by a general review of
                                my correspondence. My first object was the cause of humanity to effect the liberty and exchange of our unfortunate
                                fellow citizens confined as Pirates, felons and Traitors in the Dungeons of shameless England and to put a stop to the
                                savage burnings and wanton cruelties of the Enemy on this continent. My second and last object has been the honor of
                                Americas Flag. The orders I received in Europe will best explain the objects of the court of France and of the
                                American Minister at that Court. 
                            13. The expence of the armament was paid by the court of France the mens wages who belonged to the Bon
                                Homme Richard and were carried away from L’Orient in Irons on Board the Alliance excepted, these poor men were not paid
                                owing to the revolt on board that ship and the delays made from time to time by Mr le Ray de Chaumont to whom
                                government had entrusted the funds as a Commissary for the expence of that armament. The Alliance appears to have been
                                provided with stores and provisions at the expence of the Court from the time of joining the squadron until her return
                                to L’Orient from Spain the 10th day of Feby 1780. but I did not find that the court meant to pay the mens wages of that
                                ship, tho I endeavoured to obtain that payment. I am uncertain whether the expence of the Alliance after her return to
                                L’Orient was on account of the court or of the United States—Sometimes I believed the one &Sometimes the other.
                            14th The alliance was undoubtedly to share in prizes taken by the squadron in proportion to the number of
                                her men and the number and calibre of her Guns.
                            15. I knew of no ordinance made by the King respecting the squadron his Majesty put under my command. But
                                as the squadron was under the Flag of America the Officers appear entitled to every advantage that any other Officer
                                may or can claim under the establishment of the marine laws of America and the rules of the continental navy.
                            16. I have given a particular account of my expedition from L’Orient round the West of Ireland, North of
                                Scotland and East of England to the Texel in a letter to the Minister of these States at the Court of Versailles and
                                to the Minister of the Marine dated on board the Serapis off the Texel the 3rd Octr 1779. Copies whereof were sent to
                                the President of Congress. I find on the return of 405 prisoners at the Texel Novr 4th 1779. Thirteen Masters of
                                Merchantmen so that the squadron took fifteen sail including the Serapis and Countess of Scarborough. I need not
                                observe how much might have been done if due subordination had prevailed in the squadron.
                            17—A ship and two brigantines taken by the squadron off the entrance of the Channel and west of Ireland
                                were ordered for France: The brigantines arrived at L’Orient and were sold there. The ship was not heard of
                                afterwards. Two rich letter of Mark ships were taken off the coast of Scotland, And Captain Landais took upon
                                himself even under my nose and without my knowledge to order them to Bergen in Norway where
                                they were given up to the English. A Brigantine Collier was sent as I understand to Dunkirk by Captain Landais during
                                his second separation from the squadron in the East Sea. The countess of Scarborough arrived and was publickly sold at
                                Dunkirk. The Serapris arrived & was publickly sold at L’Orient. The rest of the prizes taken were either sunk
                                burnt or destroyed except one brigantine from Holland for England that was retaken and a small collier that I gave up
                                to the master on account of his attachment to America and the faithful information and important services he rendered
                                me by his general knowledge of the East coast of Britain particularly in the Firth of Forth in my projected enterprize against Lieth and Edenburgh. I had given orders to sink the old vessel when the tears of that honest
                                man prevailed over my intention. He became security for the good behaviour and payment of the pilots of the
                                    Pallas and Vengeance.
                            18. The Officers and men of the Bon Homme Richard and Alliance appointed Messrs Gourlade & Moylan
                                their Agents for prizes. I had nothing to do with that appointment. I can give no certain account respecting the
                                appointment of Agents for the United States. But I hope my correspondence which I wish to be examined respecting these
                                prizes will shew I have done my utmost for the general good.
                            19. I never received any account of the nett proceeds of the prizes taken by the squadron.
                            20. The American Officers and Men did I believe receive from their Agents some part of their shares
                                arising from the sale of the prizes taken by the squadron under my command. but what part they received I cannot say it
                                being their own private transaction. 
                            21. His Excellency Benjamin Franklin Esqr. wrote me the 4th Decemr 1780 "He understood the prize money was
                                not then received from the King." My correspondence will I hope shew I have done my best to obtain payment.
                            22. I have always considered and now consider the prisoners taken by the squadron I commanded as the
                                property of the United States.,—and I beleive Mr Franklin had assurance from government to receive an equal number of
                                prisoners in France to exchange for the Americans in England before he sent me orders to deliver up the prisoners I
                                had taken to the Duke de la Vauguynon Ambassador of France in Holland—After I returned to France a cartel arrived at
                                    Morlaix with an hundred Americans from England. I had occasion to lay before government a paper
                                mentioning the American prisoners remaining in England and nothing was either said or written to me by the Kings
                                Ministers that could bear an unfavorable construction; on the contrary Count Maurepas wrote me a very kind letter
                                expressing his general approbation of that paper.
                            23. I had command of the Serapis from the time the Bon Homme Richard sunk until she was remasted repaired
                                and fit for sea at the Texel.
                            24. When ready for sea I received a Letter from his Excy Benjamin Franklin Esqr referring me to the
                                Ambassador of France who sent for me to Amsterdam and after a dispute of thirteen hours I yielded to go from on board
                                the Serapis to the command of the Alliance. 
                            25. When Captain Landais received orders to appear at Paris his Excellency B. Franklin Esqr wrote me
                                either to appoint a commander for the Alliance or take it upon myself—I had applied to him to name a commander and he
                                said he had no fit person. I was in the same predicament—Lieut. Degge was the Senior Officer on board and my giving
                                him an order to act as commander was matter of necessity not of choice; for as I then expected to bring the Serapis to
                                America after having landed the prisoners in France and as the Alliance was abominably dirty and out of order I did
                                not chuse to go on board that Ship as Captain.
                            26. I took command of the Alliance at last by the authority and repeated order of his Excellency B.
                                Franklin Esqr—I may add I had also all the authority that could be given me by the Ambassador of France and I
                                conceive my own authority as commander in chief of the squadron might justify me had I acted in consequence of it.
                            27. The Alliance left the Texel the 27th of Decr 1779.
                            28 The Alliance arrived in Spain the 16th of Jany 1780 and at Grea without L’Orient the 10th of Feby
                                1780.
                            29. At L’Orient the Alliance required very considerable repairs. She had not one good sail—had left the
                                Texel with only one Anchor, and had I not procured two new Cables from Amsterdam after I left the Serapis I should
                                have left the Alliance at the Texel. I never found a frigate in so bad a condition. Epedemical disorders raged among
                                the crew the Officers were always drinking grog and there was a total want of subordination and negligence. The
                                Cutwater was loosened by laying in the trough of the swell in a gale of wind while seperated from the squadron in the
                                North Sea. I was obliged to secure it with an hawser. The Bowsprit was too long, ran out too much
                                in a horizontal line and the ballast was a considerable part of it laid before the magazine in the fore peek and on
                                the breast hooks the rest was ranged along the Wings cleated up at a very considerable distance from the Keel and
                                above the dead rising. The remainder of it was laid in the after peek and on the Transoms. The two fore guns had been
                                carried run out over the bow—The after Guns run out at the Stern ports. The Topmast yards and rigging were large
                                enough for a sixty gun ship and the tops were so ill made and so narrow as to give the masts no proper support. It is
                                impossible to imagine a worse arraggement than that of the store Rooms. They were divided & subdivided into
                                    little Cloiets nooks and winding passages and instead of being adapted to contain the ships stores
                                appeared only fit to lodge dirt and encrease the quantity of Rats already immense. The magazine was not only
                                inconvenient but very insecure from Fire &c. There was no fat Oil    for the cables—and the
                                sail room could contain at most one of the space courses. The deck was burnt through under
                                the hearth and the bottom of the Copper burnt out. Many obstructions of useless hatchways &c. were in the way
                                of the recoil of the Guns and the gangways were so ill contrived as neither to afford a convenient passage from the
                                quarter decks to the yard castle nor cover the men at the Guns in waist. The Mizen mast stood too close to the main mast—The ship was very cranx—plunged very deep in a head sea and
                                could neither sail nor work as a Frigate. I began to put that ship in order immediately on my taking Command—and after
                                my arrival at L’Orient the essential repairs were finished early in April by the men of the ship and four or five
                                American carpenters hired from the Luzerne to assist ours. the materials of the old arrangement did
                                not fall much short of finishing the new. Judges have allowed that when the business was finished every thing about
                                that Frigate was perfect. I know not what was the amount of the disbursements: The accounts were never shewn to me;
                                but I understood from Mr Ross an expence of 30 or 40000 livrs was contracted afterwards by Captain Landais and his
                                advisers—which Mr Franklin refused to pay. I took on board the Alliance 28 eighteen pounders and 12 nine pounders that
                                I had myself contracted for at Augouleine for the bon Homme Richard—also 76 chests of arms & 216 barrels of
                                powder from the Kings magazine and I had allotted a place for the bales of clothing afterwards shipped in the Brig.
                                Luke, which the Alliance could have carried without any inconvenience and I should also have endeavoured to take in
                                part of the cloathing that is made up.
                            30. Mr le Ray de Chaumont had promised from day to day to remit the government monies to L’Orient for the
                                payment of wages and also 100,000 livers in part of prize money to be divided among the Americans of the squadron then
                                on board the Alliance; but at last instead of complying with either he prevailed on the Minister of the Marine to
                                order the Serapis to be valued in the French way for account of the King—and without giving the captain any
                                satisfaction whatever or obtaining them leave or consent the workmen in the port began to rip up the Orlop deck and
                                all the interior work of that ship. Messrs Gourlade & Moylan did not interfere to prevent this. Much pains
                                were taken to persuade the people they had been sailing with me in a privateer, would be
                                detained in Europe during the war and get nothing at last. I found it impossible to reason them into good humour so as
                                to go to sea they positively declared they would not weigh anchor till they were fully paid and wrote to this effect
                                to Mr Franklin. But as I saw no way of overcoming my difficulties by remaining at L’Orient I with the advice of Mr
                                Samuel Wharton and the Majority of the Americans then assembled at L’Orient waiting to proceed with me to America,
                                went up to Court to demand the free sale of our prizes agreeable to the laws of the American navy. Mr Franklin went
                                with me to the minister who contrary to my expectation gave me the most friendly welcome and sent immediate orders to
                                publish the inventories & advertise the sale of all the prizes. This however took up more time than had been
                                imagined. I improved this moment and the favorable disposition of government to ask for and obtain the Ariel to
                                assist the Alliance in transporting the cloathing &c. for our armies. I purposed to mount the Ariel with only
                                16 guns with 60 or 70 men, & as I had left near 400 men in the Alliance. I had a crew sufficient for both
                                ships—Thus the Ariel would have carried a large quantity of public stores, and no additional expence would have been
                                incurred on account of that ship. The men must have been fed whither in the Alliance or the Ariel, and being in part
                                removed to the latter ship the former would have had so much the less water and provisions to carry. Upon learning
                                that the sale of the prizes was protracted beyond expectation I returned to L’Orient in the beginning of June and as
                                the sale was published I hoped to be able to remove the idea of their having sailed in a "Privateer" & to be
                                able to prevail with the people to leave the prize money to be settled by their agents in France, and to sail
                                immediately with the two frigates and merchant ships that waited my convoy. But to my great mortification my scheme
                                was entirely defeated by Mr Lee, Captn Landais and his party.
                            31. I know not exactly the date of Admiral De Ternay’s sailing from Brest for America but think it was
                                about the latter end of May.
                            32. I understood it was proposed to charter two ships from Messrs Bondfield and Haywood for the purpose of
                                transporting from France the clothing and stores for our Armies which was not concluded because the terms were thought
                                too extravagant.
                            33. I know the Marquis de la Fayette took much pains to obtain cloathing and stores from government. I
                                never understood that the funds for such purchase was put into the hands of the Minister Plenipotentiary of these
                                States. The Arms & powder came directly from the Kings manufactories. I understood Mr le Ray de
                                Chaumont was principally concerned in the purchase of the clothing and that he employed Mr Williams of Nantes, who
                                drew his bills on Mr le Ray de Chaumont at sundry Usaexces—but I am unable to say who employed Mr le
                                Ray de Chaumont or who is now charged to ship the clothing and stores for America. Mr Saml Wharton who was at
                                    Passey and intimate both with Mr Franklin and Mr le Ray de Chaumont when the purchase of
                                clothing was made and is now here can I believe give a satisfactory answer respecting that transaction. Vide Extract Wharton’s Letter  transaction.
                            34. The reasons already assigned will shew why Admiral de Ternay’s convoy was not embraced for the
                                Alliance.
                            35. Captain Landais repossessed himself of the Alliance the 13th June. Mr Lee and the rest of his council
                                can best answer why he sailed contrary to my orders as well as the orders of Mr Franklin. The passengers he had on
                                board were Mr Lee and his two Nephews, Mr M. Livingston, Major Frazer, Mr Brown and three French officers now with the
                                M. de la Fayette—I heard of no others. I cannot answer as to what private property might have been on board the
                                Alliance at the time she left France.
                            36. The brig. Luke appeared to be in very good condition when she left France. Was I understand owned by Mr
                                James Moylan. I believe she had some private freight on board.
                            37. I took command of the Ariel the beginning of June when lent by the King whose property she is, for a
                                voyage from France to America for the purpose I have already mentioned.
                            38. I have already explained what was the object of my taking command of the Ariel. If I had any private
                                view it was to appear here to answer for my past conduct. I have obeyed orders, and refer to my correspondence.
                            39. I have already said I never commanded under any other commission than that of the Congress of these
                                United States.
                            40. I sent from France to the board of Admiralty a declaration of my Officers and men shewing that the
                                Ariel sailed from L’Orient to Graix the 4th of Septr and was detained in Chatsoad by storms and
                                contrary winds till the 7th Octr when I put to sea the first time.
                            41. The Ariel had on board for the United States four hundred and thirty seven barrels of powder, one
                                hundred & forty six chests of Arms, a quantity of medicine, a quantity of 12 & 9 pound shot &
                                a small quantity of sheet lead.
                            42. It was well known at Nantes and L’Orient what time I was ready to sail. The Luke, Duke of Leinster and
                                a French Luggar all bound here sailed under my convoy. I had no official information, nor indeed any private certainly
                                respecting Captains or Agents having charge of the publick stores of any kind; therefore could not write to such
                                persons Officially.
                            43. I put to sea with the Ariel the second time the 8th of December last.
                            44 I had on board when I last sailed the articles I have mentioned in my last answer but two except the
                                Arms, which being wet when the Ariel was dismasted were left under the care of Messrs Gourlade & Moylan.
                            45. I never knew Officially in Europe who were the American Agents. The Brig. Luke sailed the second time
                                about the last Octr, before the Ariel was again masted. The Clothing lay in the ware house of Messrs Gourlade and
                                Moylan. The Military stores being in the hands of the Kings Officers at Port Louis. Both were well acquainted with the
                                time of my sailing. I waited ten or twelve days with a fair wind for the dispatches. I do not believe either the Kings
                                Officers or Messrs Gourlade & Moylan were authorized to ship any part of the publick stores in their hands in
                                any merchant ships that have in the course of last year been bound from France to America.
                            46. No private merchandise came over in the Ariel to my knowledge. There was on board some 8 or 10 small
                                trunks and boxes which I conceive to have been for the private use of Gentlemen of Congress. Mr Ross an old
                                    Servant to the publick had his books and accounts on board. The passengers had but little
                                baggage. These triffling articles were put in my own store Room: And I am above deriving any benefit or profit whatever
                                either from the passengers or articles here mentioned.
                            47. The Officers and crew of the Ariel are at the expence of the United States. They are enlisted for
                                three years except some few who entered at L’Orient for one year after the ship put back there as will best appear by
                                the entry book.
                            Having thus endeavoured to answer all the questions that have been put to me by the board of Admiralty, I
                                lay all my correspondence on the subject of this enquiry before that Board. I submit with the utmost deference my own
                                conduct to the impartial inspection of the board and am with great Respect Sir your most Obedient & most
                                humble Servt
                            
                                The Chevalier Paul Jones
                            
                        
                        
                     Enclosure
                                                
                            
                                Admiralty Board March 28. 1781
                            
                            Pursuant to the resolution of Congress of June the 8th 1780, and that of October the 25th in the same
                                year. The board of Admiralty beg leave to Report.
                            That as soon as they received the direction of Congress the 25th of October they sought for the reasons
                                of the Cloaths and military stores not being exported from France of such persons as had been in France, and had
                                arrived here previous to that direction, and also from such others as afterwards came hitherfrom that Kingdom, which
                                was thought were capable of furnishing any information on that subject: and from time to time reported the result of
                                their inquiry untill the arrival of Capt. Jones.
                            On his arrival the board resumed that business; and in order to become acquainted with his conduct during
                                his absence and to investigate the causes of the cloathing and military stores not being exported, they thought proper
                                to prepare and lay before them a number of questions relative to these points, and to require his answer to them in
                                writing, beginning with his departure from New Hampshire in the Ranger, the 1st day of November 1777 and ending with
                                his departure from France.
                            In pursuance of this plan a number of questions were drawn up and presented. As the time they were
                                presented to him, the board conceiving that in the restrained mode of question and answer he might not be able to
                                communicate his sentiments so fully as he and they could wish, they desired him to subjoin to his answers all such
                                matters as he should think would throw light on their inquiry.
                            The questions and answers with a great number of letters handed by him to the board accompany this
                                report; such of the letters as appeared to relate more immediately to his answers are referred to in the Margin
                                thereof, the rest are arranged in the files according to their numbers and dates, and some of them which regard
                                particular subjects and transactions are in separate parcels, with labels denoting their contents. These letters are
                                put up in four bundles, the first marked A. from No. 1 to 10 the second marked B. from 11. to 20.
                                the third marked C. from 21. to 30 and the fourth marked D from 31. to 42. inclusive. A list of the packages and
                                letters in each bundle is thereunto annexed.
                            The board have read all those letters with as much attention as numberless applications and the urgency
                                of Congress for a report would allow and upon the whole are fully satisfied that the cloathing and military Stores,
                                procured in consequence of the application of the honble Congress to his most Christian Majesty not comming out in
                                season, hath not been owing in any measure to a want of the closest attention to that business either in the Minister
                                Plenipotentiary of these States or to Capt. Jones; who have on the contrary made every application and used every
                                effort to accomplish that purpose; but that it was owing to Capt. Landais taking the command of the Alliance contrary
                                to the express orders of Doctr Franklin and proceeding with her to America.
                            It was the intention of Capt. Jones to have brought out a large quantity of Stores in the Ariel, which he
                                had borrowed of Government for that purpose, under the convoy of the Alliance which also could have taken in a
                                considerable quantity: but this plan was frustrated by the mal conduct of Landais as before mentioned, for which, and
                                other mal conduct he was on the 6th day of Jany 1781 sentenced by a court martial to be broke and rendered incapable
                                of serving in the American Navy for the future.
                            His conduct, previous to his reassuming command of the Alliance and during the cruise or expedition to the
                                North Seas, was not brought before the Court Martial, because Captain Jones, who had exhibited charges against him to
                                the Admiralty Board was not present to support them and to institute a prosecution against him after a dismission from
                                the service hath been thought improper.
                            After this short digression, the board proceed to report; That the plan for bringing out the cloathing
                                &c. being frustrated in manner aforesaid, Capt. Jones endeavoured to obtain from the Minister of the marine of
                                France an additional Vessel for that purpose and this failing, applied for a larger ship than the Ariel; requesting
                                several Gentlemen of distinguished Character to back his application; but neither the one or the other could be
                                effected. Things being in this situation he sailed from France with the Articles of Stores and dispatches mentioned in
                                his answers. Unable to inform the board with certainty, what persons purchased the cloathing &c. and who were
                                charged with the Shipping of it, he referred them for information to Mr Samuel Wharton to whom the board have written
                                on this subject. Their letter marked A. with his answer marked B. accompany this report.
                            From Mr Whartons answer and other corroborating letters and information it appears that no money was
                                furnished by the court of France to the Minister Plenipotentiary of these States or his banker to enable him to
                                procure Cloathing.
                            That the French Court gave a Commission for that purpose to its own Agent Monsr le Ray de Cheumont and he
                                either received the money, or was authorized to draw upon the treasury of France for payment thereof.
                            That Mr Jonathan Williams of Nantes was employed by him to buy it.
                            That at L’Orient Messrs Gourlade and Moylan are Monsr Chaumont’s Agents for shipping the cloathing and
                                Military stores, and that they as well as Mr Williams act wholly by orders from him.
                            Captain Jones was asked by the board after he had given in his answers to their questions; whether he
                                heard any thing respecting the hiring of a ship to bring out the Cloathing &c., after his return to L’Orient,
                                his answer was "after my return I heard of Mr Chaumont’s hiring a Ship called the Marquis de La Fayette, for that
                                purpose. I do not know when she would come out. She was at Bourdeaux when I sailed."
                            A quantity of Public cloathing purchased by Mr John Ross, and not part of that procured in consequence of
                                the application made by the Honble Congress to his most Christian Majesty, was with some private property shipped by
                                him on board the Brign. Luke which sailed under convoy of the Ariel and was forced back to France by the same storm in
                                which she was dismasted. This Brign. sailed the second time about the last of October without convoy and was taken.
                                The Ariel sailed the 18th of December after waiting ten or twelve days for the dispatches. How it came to pass that
                                the public property was thus hazarded and lost, when detaining the Brig. about a month she might have
                                been convoyed by the Ariel, we leave to Mr Moylan the owner of said Brigne to explain; It is not our business to
                                criminate, It is our duty to report facts; Captain Jones hath declared to the board, that neither Gourlade or Moylan,
                                ever spake to him respecting the Luke’s sailing under convoy of the Ariel after her return to L’Orient. With regard to
                                the conduct of Captain Jones, the board beg leave to report, That the views of the marine Committee in sending Capt.
                                Jones, and his views in going in the Ranger to France were, that he might take the command of the Indian a Ship that
                                was building in Amsterdam on a new construction under a contract made by the commissioners of these States at Paris,
                                and with her in concert with the Ranger, annoy the trade and Coasts of Great Britain. When he arrived at Nantes, the
                                Commissioners sent for him to Paris. After remaining there some time, he was informed that they had assigned their
                                property in the Ship Indian to the King of France.
                            Captain Jones returns to Nantes, plans and undertakes a secret expedition in the Ranger. His designs, and
                                success appear at large in his answer to the second question. He leaves the Ranger at the Instance of the Court of
                                France, to take the command of the Indian. He is disappointed, and takes the command of the Bon Homme Richard, the
                                property of the King, and of a squadron, at the expence of the Crown of France, under the Commission and Flag of the
                                United States of America. 
                            The Alliance was made part of the said squadron, and put under his orders by Doctor Franklin—This
                                squadron was at first committed to his discretion, and he had a variety of objects in view. His first, second and last
                                objects are pointed out in his answer to the 12th question. The orders which he received in Europe will best explain
                                the objects of the Court of France, and of the American Minister at that Court.
                            His success in the Expedition with the squadron from L’Orient round the west of Ireland, North of
                                Scotland, and East of England to the Texel, appears in a particular account thereof transmitted by Captain Jones to
                                the President of Congress; and it is one of the papers herewith presented.
                            That ever since Captain Jones first became an Officer in the Navy of these States, he hath shown an
                                unremitted attention in planning and executing enterprizes calculated to promote the essential interest of our
                                glorious cause—That in Europe altho’ in his expedition through the Irish Channel in the Ranger, he did not fully
                                accomplish his purpose, yet he made the enemy feel that it is in the power of a small squadron under a brave and
                                enterprising Commander to retaliate the conflagration of our defenceless towns; and took the Drake a Ship, in number of
                                guns and men superior to the Ranger, which She was sent out to capture—That by his reputation andaddress, he obtained
                                the command of a squadron under the flag and laws of these States at the expence of our generous Allies and therewith
                                captured the Seraphis and Scarborough, spreading universal alarm through the Island of Great Britain and its
                                dependencies. That in his expedition with that squadron he made a number of Prisoners sufficient to redeem all our
                                fellow Citizens in British dungeons, and established a Cartel for their exchange.
                            That he hath made the flag of America respectable among the flags of other Nations. That returning from
                                Europe he brought with him the esteem of the greatest and best friend of America: and hath received from the
                                illustrious Monarch of France that reward of warlike virtue which his subjects obtain by a long series of faithful
                                services & uncommon Merit.
                            The board are of opinion that the conduct of Captain John Paul Jones merits particular attention and some
                                distinguishing mark of approbation, from the United States in Congress Assembled. Signed by order of the board
                            
                                Fra: Lewis
                            
                        
                        
                    